                       Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 1 of 37
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                                  District of&ROXPELD

              In the Matter of the Search of                                    )
         (Briefly describe the property to be searched                          )
          or identify the person by name and address)                           )           Case No. 21-SC-703
    INFORMATION ASSOCIATED WITH AN ACCOUNT STORED AT
                                                                                )
    PREMISES CONTROLLED BY TWITTER, INC. PURSUANT TO 18
    U.S.C. 2703 FOR INVESTIGATION OF VIOLATIONS OF 18 U.S.C. §
                                                                                )
    2101, 18 U.S.C. § 371, 18 U.S.C. § 371, 18 U.S.C. §§ 231(a)(3), and 2101,
                                                                                )
    and 40 U.S.C. § 5104
    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
      6HH$WWDFKPHQW$
                    Northern District of California
/RFDWHGLQWKHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB, there is now concealed (identify the SHUVRQRUGHVFULEHWKH
SURSHUW\WREHVHL]HG 

      6HH$WWDFKPHQW%

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔
               u contraband, fruits of crime, or other items illegally possessed;
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
           18 U.S.C. § 2101 (interstate travel to riot), ; 18 U.S.C. § 371 (Klien conspiracy to obstruct a lawful function of government);
          18 U.S.C. § 371 (conspiracy to violate federal law including, 18 U.S.C. §§ 231(a)(3) (civil disorder), and 2101 (interstate
          travel to riot), and 40 U.S.C. § 5104 (unlawful activities on capital grounds).
          The application is based on these facts:
             See Affidavit in Support of Application for Search Warrant.

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of       days (give exact ending date if more than 30 days:                                    ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                      Applicant’s signature

                                                                                              David Williams, Special Agent
                                                                                                      Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
7HOHSKRQH                                             (specify reliable electronic means).


Date:              3/2/2021
                                                                                                        Judge’s signature

City and state:            :DVKLQJWRQ'&                                                              Zia M. Faruqui
                                                                                                8QLWHG6WDWHV0DJLVWUDWH-XGJH
                             Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 2 of 37
                                                                                           ✔ Original
                                                                                           u                         u Duplicate Original
AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV



                                             UNITED STATES DISTRICT COURT
                                                                               for the
                                                                        'LVWULFWRI&ROXPELD

                   In the Matter of the Search of                                 )
              (Briefly describe the property to be searched                       )
               or identify the person by name and address)                        )      Case No. 21-SC-703
   INFORMATION ASSOCIATED WITH AN ACCOUNT STORED AT
                                                                                  )
   PREMISES CONTROLLED BY TWITTER, INC. PURSUANT TO 18
   U.S.C. 2703 FOR INVESTIGATION OF VIOLATIONS OF 18 U.S.C. §                     )
   2101, 18 U.S.C. § 371, 18 U.S.C. § 371, 18 U.S.C. §§ 231(a)(3), and 2101,      )
   and 40 U.S.C. § 5104
                  :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
            An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
                                                                              Northern District of California
 of the following person or property located in theBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
(identify the person or describe the property to be searched and give its location):

See Attachment A (incorporated by reference).




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B (incorporated by reference).




        YOU ARE COMMANDED to execute this warrant on or before                   March 11, 2021        (not to exceed 14 days)
      u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                               u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                       Robin M. Meriweather                  .
                                                                                                        (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                        .


Date and time issued:                             3/2/2021
                                                                                                                Judge’s signature

City and state:                        Washington, D.C.                                                          Zia M. Faruqui
                                                                                                    8QLWHG6WDWHV0DJLVWUDWH-XGJH
                            Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 3 of 37
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
21-SC-703
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
         Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 4 of 37




                                     ATTACHMENT A

                                  Property to Be Searched

       This warrant applies to information associated with the Twitter account with username

@BrndnBckstrm, bearing account number 830164304385101824, and which is stored at premises

owned, maintained, controlled, or operated by Twitter, Inc., an electronic communications

provider that accepts service of legal process at 1355 Market Street, Suite 900, San Francisco,

California 94103 (the “SUBJECT ACCOUNT”).
              Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 5 of 37




                                          ATTACHMENT B

                           Particular Things to be Seized and Procedures
                               to Facilitate Execution of the Warrant

    I.         Information to be disclosed by Twitter, Inc. (“PROVIDER”) to facilitate
               execution of the warrant

         For the time period November 3, 2020 to the present: To the extent that the information

described in Attachment A is within the possession, custody, or control of Twitter, including any

messages, records, files, logs, or information that has been deleted but are still available to Twitter,

or have been preserved pursuant to a request made under 18 U.S.C. § 2703(f), Twitter is required

to disclose the following information to the government for each account listed in Attachment A:

         a.       All identity and contact information, including full name, e-mail address, physical

                  address (including city, state, and zip code), date of birth, gender, hometown,

                  occupation, and other personal identifiers;

         b.       All past and current usernames, account passwords, and names associated with

                  the account;

         c.       The dates and times at which the account and profile were created, and the

                  Internet Protocol (“IP”) address at the time of sign-up;

         d.       All IP logs and other documents showing the IP address, date, and time of each

                  login to the account;

         e.       All data and information associated with the profile page, including photographs,

                  “bios,” and profile backgrounds and themes;

         f.       All “tweets” and Direct Messages sent, received, “favorited,” or retweeted by the

                  account, and all photographs or images included in those tweets and Direct

                  Messages;
     Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 6 of 37




g.       All information from the “Connect” tab for the account, including all lists of

         Twitter users who have favorited or retweeted tweets posted by the account, as

         well as a list of all tweets that include the username associated with the account

         (i.e., “mentions” or “replies”);

h.       All photographs and images in the user gallery for the account;

i.       All location data associated with the account, including all information collected

         by the “tweet with location” service;

j.       All information about the account’s use of Twitter’s link service, including all

         longer website links that were shortened by the service, all resulting shortened

         links, and all information about the number of times that a link posted by the

         account was clicked;

k.       All data and information that has been deleted by the user;

l.       A list of all of the people that the user follows on Twitter and all people who are

         following the user (i.e., the user’s “following” list and “followers” list);

m.       A list of all users that the account has “unfollowed” or blocked;

n.       All “lists” created by the account;

o.       All information on the “Who to Follow” list for the account;

p.       All privacy and account settings;

q.       All records of Twitter searches performed by the account, including all past

         searches saved by the account;

r.       All information about connections between the account and third-party websites

         and applications;




                                             2
         Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 7 of 37




       Within 14 days of the issuance of this warrant, PROVIDER shall deliver the information

set forth above via United States mail, courier, or e-mail to the following:

       FBI Special Agent David Williams, by email at e-mail djwilliams3@fbi.gov, telephone

number 212-384-1000, 26 Federal Plaza, New York, NY 10278.

       This warrant authorizes a review of electronically stored information, communications,

other records and information disclosed pursuant to this warrant in order to locate evidence,

fruits, and instrumentalities described in this warrant. The review of this electronic data may be

conducted by any government personnel assisting in the investigation, who may include, in

addition to law enforcement officers and agents, attorneys for the government, attorney support

staff, and technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the

disclosed electronic data to the custody and control of attorneys for the government and their

support staff for their independent review.




                                                 3
          Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 8 of 37




   II.      Information to be seized by the government

         All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of communication of interstate threats, in violation of 18 U.S.C. §

2101 (interstate travel to riot), 18 U.S.C. § 371 (Klein conspiracy to obstruct a lawful function of

government), and conspiracy, in violation of 18 U.S.C. § 371, to commit violations of federal law,

including 18 U.S.C. §§ 231(a)(3) (civil disorder) and 2101 (interstate travel to riot), and 40 U.S.C.

§ 5104 (unlawful activities on the United States Capitol grounds), as well as attempting and

abetting these offenses (collectively, the “Subject Offenses”), since November 1, 2020, including,

for each username identified on Attachment A, information pertaining to the following matters:

            (a) Information that constitutes evidence of the identification or location of the user(s)

               of the Account;

            (b) Information that constitutes evidence concerning persons who either (i)

               collaborated, conspired, or assisted (knowingly or unknowingly) the commission

               of the criminal activity under investigation; or (ii) communicated with the Account

               about matters relating to the criminal activity under investigation, including records

               that help reveal their whereabouts;

            (c) Information that constitutes evidence indicating the Account user’s state of mind,

               e.g., intent, absence of mistake, or evidence indicating preparation or planning,

               related to the criminal activity under investigation;

            (d) Information that constitutes evidence concerning how and when the Account was

               accessed or used, to determine the geographic and chronological context of account

               access, use, and events relating to the crime under investigation and to the Account

               user;



                                                  4
Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 9 of 37




 (e) Communications, photographs and other data relating to the preparation and

    planning for, organization of, and participation in, the January 6, 2021 rioting on

    the United States Capitol grounds and inside the United States Capitol, including

    but not limited to all communications, photographs and other data relating to travel

    to and from Washington, D.C. in January 2021, the planning for the trip and event,

    and the purpose for such travel;

 (f) Evidence indicating how and when the Twitter account was accessed or used, to

    determine the chronological and geographic context of account access, use, and

    events relating to the crime under investigation and to the Twitter account owner;

 (g) The identity of the person(s) who created or used the user ID, including records that

    help reveal the whereabouts of such person(s).

 (h) The identity of the person(s) who communicated with the user ID about matters

    relating to the Subject Offenses, including records that help reveal their

    whereabouts.




                                       5
           Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 10 of 37




   III.      Government procedures for warrant execution

          The United States government will conduct a search of the information produced by the

PROVIDER and determine which information is within the scope of the information to be seized

specified in Section II. That information that is within the scope of Section II may be copied and

retained by the United States.

          Law enforcement personnel will then seal any information from the PROVIDER that does

not fall within the scope of Section II and will not further review the information absent an order

of the Court. Such sealed information may include retaining a digital copy of all information

received pursuant to the warrant to be used for authentication at trial, as needed.




                                                 6
         Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 11 of 37




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH
 AN ACCOUNT STORED AT PREMISES
                                              Case No. 21-sc-703
 CONTROLLED BY TWITTER, INC.
 PURSUANT TO 18 U.S.C. 2703 FOR
                                              Filed Under Seal
 INVESTIGATION OF VIOLATIONS OF
 18 U.S.C. § 371, 18 U.S.C. §§ 231(a)(3), and
 2101, and 40 U.S.C. § 5104

Reference:     USAO Ref. #2021R01010; Subject Accounts: @BrndnBckstrm
               User ID: 830164304385101824

                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, David Williams, a Special Agent with the Federal Bureau of Investigation (“FBI”),

being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant for

information which is associated with Twitter account @BrndnBckstrm, bearing account number

830164304385101824, which is stored at premises owned, maintained, controlled, or operated by

Twitter, Inc. (“Twitter” or the “Provider”), an electronic communications services provider and/or

remote computing services provide, which accepts service at and is headquartered at 1355 Market

Street, Suite 900, San Francisco, California 94103. The information to be searched is described in

the following paragraphs and in Attachment A. This affidavit is made in support of an application

for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A), and 2703(c)(1)(A) to require

PROVIDER to disclose to the government copies of the information (including the content of

communications) further described in Section I of Attachment B. Upon receipt of the information

described in Section I of Attachment B, government-authorized persons will review that
         Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 12 of 37




information to locate the items described in Section II of Attachment B, using the procedures

described in Section III of Attachment B.

        2.      I am a Special Agent with the FBI currently assigned to the Joint Terrorism Task

Force (“JTTF”) in New York. I have participated in numerous investigations, during the course

of which I have conducted physical surveillance, interviewed witnesses, executed court-authorized

search warrants and used other techniques to secure relevant information.

        3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, witnesses, and agencies. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant. It does

not set forth all of my knowledge, or the knowledge of others, about this matter.

        4.      Based on my training and experience and the facts as set forth in this affidavit, I

respectfully submit that there is probable cause to believe that violations of 18 U.S.C. §§ 231(a)(3)

(civil disorder) and 2101 (interstate travel to riot), and 40 U.S.C. § 5104 (unlawful activities on

the United States Capitol grounds), as well as attempting and abetting these offenses (collectively,

the “Subject Offenses”) have been committed by BRANDON BECKSTROM, and others. There

is also probable cause to search the information described in Attachment A for evidence,

instrumentalities, contraband or fruit of these crimes further described in Attachment B.

                                           JURISDICTION

        5.      This Court has jurisdiction to issue the requested warrant because it is a “court of

competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), and

(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that – has jurisdiction

over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i). As discussed more fully below,

acts or omissions in furtherance of the offenses under investigation occurred within Washington,




                                                    2
         Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 13 of 37




DC. See 18 U.S.C. § 3237(a). In addition, PROVIDER is located in the District of Columbia, at

corporate offices located at 800 Connecticut Ave NW, Washington, D.C. 20006. See 18 U.S.C.

§ 2711(3)(A)(ii).

                                       PROBABLE CAUSE

                        Background – The U.S. Capitol on January 6, 2021

        6.       U.S. Capitol Police (USCP), the FBI, and assisting law enforcement agencies are

investigating a riot and related offenses that occurred at the United States Capitol Building,

located at 1 First Street, NW, Washington, D.C., 20510 at latitude 38.88997 and longitude -

77.00906 on January 6, 2021.

        7.       At the U.S. Capitol, the building itself has 540 rooms covering 175,170 square feet

of ground, roughly four acres. The building is 751 feet long (roughly 228 meters) from north to

south and 350 feet wide (106 meters) at its widest point. The U.S. Capitol Visitor Center is

580,000 square feet and is located underground on the east side of the Capitol. On the west side

of the Capitol building is the West Front, which includes the inaugural stage scaffolding, a variety

of open concrete spaces, a fountain surrounded by a walkway, two broad staircases, and multiple

terraces at each floor. On the East Front are three staircases, porticos on both the House and

Senate side, and two large skylights into the Visitor’s Center surrounded by a concrete parkway.

All of this area was barricaded and off limits to the public on January 6, 2021.

        8.       The U.S. Capitol is secured 24 hours a day by USCP. Restrictions around the U.S.

Capitol include permanent and temporary security barriers and posts manned by USCP. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

        9.       On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members

of the public.




                                                  3
        Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 14 of 37




       10.      On January 6, 2021, a joint session of the United States Congress convened at the

U.S. Capitol.     During the joint session, elected members of the United States House of

Representatives and the United States Senate were meeting in separate chambers of the U.S.

Capitol to certify the vote count of the Electoral College of the 2020 Presidential Election, which

took place on November 3, 2020 (“Certification”). The joint session began at approximately 1:00

p.m. Eastern Standard Time (EST). Shortly thereafter, by approximately 1:30 p.m. EST, the

House and Senate adjourned to separate chambers to resolve a particular objection.            Vice

President Mike Pence was present and presiding, first in the joint session, and then in the Senate

chamber.

       11.      As the proceedings continued in both the House and the Senate, and with Vice

President Mike Pence present and presiding over the Senate, a large crowd gathered outside the

U.S. Capitol. As noted above, temporary and permanent barricades were in place around the

exterior of the U.S. Capitol building, and USCP were present and attempting to keep the crowd

away from the Capitol building and the proceedings underway inside.

       12.      At around 1:00 p.m. EST, known and unknown individuals broke through the police

lines, toppled the outside barricades protecting the U.S. Capitol, and pushed past USCP and

supporting law enforcement officers there to protect the U.S. Capitol.

       13.      At around 1:30 p.m. EST, USCP ordered Congressional staff to evacuate the House

Cannon Office Building and the Library of Congress James Madison Memorial Building in part

because of a suspicious package found nearby. Pipe bombs were later found near both the

Democratic National Committee and Republican National Committee headquarters.

       14.      Media reporting showed a group of individuals outside of the Capitol chanting,

“Hang Mike Pence.” I know from this investigation that some individuals believed that Vice




                                                4
        Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 15 of 37




President Pence possessed the ability to prevent the certification of the presidential election and

that his failure to do so made him a traitor.

       15.    At approximately 2:00 p.m. EST, some people in the crowd forced their way

through, up, and over the barricades and law enforcement. The crowd advanced to the exterior

façade of the building. The crowd was not lawfully authorized to enter or remain in the building

and, prior to entering the building, no members of the crowd submitted to security screenings or

weapons checks by U.S. Capitol Police Officers or other authorized security officials. At such

time, the certification proceedings were still underway and the exterior doors and windows of the

U.S. Capitol were locked or otherwise secured. Members of law enforcement attempted to

maintain order and keep the crowd from entering the Capitol.

       16.    Shortly after 2:00 p.m. EST, individuals in the crowd forced entry into the U.S.

Capitol, including by breaking windows and by assaulting members of law enforcement, as others

in the crowd encouraged and assisted those acts. Publicly available video footage shows an

unknown individual saying to a crowd outside the Capitol building, “We’re gonna fucking take

this,” which your affiant believes was a reference to “taking” the U.S. Capitol.




                                                5
       Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 16 of 37




       17.    Shortly thereafter, at approximately 2:20 p.m. EST, members of the United States

House of Representatives and United States Senate, including the President of the Senate, Vice

President Mike Pence, were instructed to—and did—evacuate the chambers. That is, at or about

this time, USCP ordered all nearby staff, Senators, and reporters into the Senate chamber and

locked it down. USCP ordered a similar lockdown in the House chamber. As the subjects

attempted to break into the House chamber, by breaking the windows on the chamber door, law

enforcement were forced to draw their weapons to protect the victims sheltering inside.

       18.    At approximately 2:30 p.m. EST, known and unknown subjects broke windows and

pushed past USCP and supporting law enforcement officers forcing their way into the U.S.

Capitol on both the west side and the east side of the building. Once inside, the subjects broke

windows and doors, destroyed property, stole property, and assaulted federal police officers.

Many of the federal police officers were injured and several were admitted to the hospital. The

subjects also confronted and terrorized members of Congress, Congressional staff, and the media.


                                               6
          Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 17 of 37




The subjects carried weapons including tire irons, sledgehammers, bear spray, and tasers. They

also took police equipment from overrun police including shields and police batons. At least one

of the subjects carried a handgun with an extended magazine. These actions by the unknown

individuals resulted in the disruption and ultimate delay of the vote Certification.

          19.   Also at approximately 2:30 p.m. EST, USCP ordered the evacuation of lawmakers,

Vice President Mike Pence, and president pro tempore of the Senate, Charles Grassley, for their

safety.

          20.   At around 2:45 p.m. EST, subjects broke into the office of House Speaker Nancy

Pelosi.

          21.   At around 2:47 p.m. EST, subjects broke into the United States Senate Chamber.

Publicly available video shows an individual asking, “Where are they?” as they opened up the

door to the Senate Chamber. Based upon the context, law enforcement believes that the word

“they” is in reference to members of Congress.




                                                 7
        Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 18 of 37




       22.    After subjects forced entry into the Senate Chamber, publicly available video shows

that an individual asked, “Where the fuck is Nancy?” Based upon other comments and the

context, law enforcement believes that the “Nancy” being referenced was the Speaker of the

House of Representatives, Nancy Pelosi.




       23.    One subject left a note on the podium on the floor of the Senate Chamber. This

note, captured by the filming reporter, stated “A Matter of Time Justice is Coming.”




                                               8
        Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 19 of 37




       24.    During the time when the subjects were inside the Capitol building, multiple

subjects were observed inside the U.S. Capitol wearing what appears to be, based upon my

training and experience, tactical vests and carrying flex cuffs. Based upon my knowledge,

training, and experience, I know that flex cuffs are a manner of restraint that are designed to be

carried in situations where a large number of individuals are expected to be taken into custody.




                                               9
       Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 20 of 37




       25.   At around 2:48 p.m. EST, DC Mayor Muriel Bowser announced a citywide curfew

beginning at 6:00 p.m. EST.




                                          10
        Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 21 of 37




       26.    At around 2:45 p.m. EST, one subject was shot and killed while attempting to break

into the House chamber through the broken windows.

       27.    At about 3:25 p.m. EST, law enforcement officers cleared the Senate floor.

       28.    Between 3:25 and around 6:30 p.m. EST, law enforcement was able to clear the

U.S. Capitol of all of the subjects.

       29.    Based on these events, all proceedings of the United States Congress, including the

joint session, were effectively suspended until shortly after 8:00 p.m. EST the same day. In light

of the dangerous circumstances caused by the unlawful entry to the U.S. Capitol, including the

danger posed by individuals who had entered the U.S. Capitol without any security screening or

weapons check, Congressional proceedings could not resume until after every unauthorized

occupant had left the U.S. Capitol, and the building had been confirmed secured. The proceedings

resumed at approximately 8:00 pm after the building had been secured. Vice President Pence

remained in the United States Capitol from the time he was evacuated from the Senate Chamber

until the session resumed.

       30.    Beginning around 8:00 p.m. EST, the Senate resumed work on the Certification.

       31.    Beginning around 9:00 p.m. EST, the House resumed work on the Certification.

       32.    Both chambers of Congress met and worked on the Certification within the Capitol

building until approximately 3:00 a.m. EST on January 7, 2021.

       33.    During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.




                                                11
        Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 22 of 37




        34.    Based on my training and experience, I know that it is common for individuals to

carry and use their cell phones during large gatherings, such as the gathering that occurred in the

area of the U.S. Capitol on January 6, 2021. Such phones are typically carried at such gatherings

to allow individuals to capture photographs and video footage of the gatherings, to communicate

with other individuals about the gatherings, to coordinate with other participants at the gatherings,

and to post on social media and digital forums about the gatherings.

        35.    Many subjects seen on news footage in the area of the U.S. Capitol are using a cell

phone in some capacity. It appears some subjects were recording the events occurring in and

around the U.S. Capitol and others appear to be taking photos, to include photos and video of

themselves after breaking into the U.S. Capitol itself, including photos of themselves damaging

and stealing property. As reported in the news media, others inside and immediately outside the

U.S. Capitol live-streamed their activities, including those described above as well as statements

about these activities.

        36.    Photos below, available on various publicly available news, social media, and other

media show some of the subjects within the U.S. Capitol during the riot. In several of these

photos, the individuals who broke into the U.S. Capitol can be seen holding and using cell phones,

including to take pictures and/or videos:




                                                12
             Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 23 of 37




                                                                                                                1




                                                                                                                    2




1
    https://losangeles.cbslocal.com/2021/01/06/congresswoman-capitol-building-takeover-an-attempted-coup/
2
    https://www.businessinsider.com/republicans-objecting-to-electoral-votes-in-congress-live-updates-2021-1.


                                                          13
          Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 24 of 37




                                                                                                     3




                                   Facts Specific to This Application

        37.     BECKSTROM is a 41-year old American citizen. Based on law enforcement

records, BECKSTROM resides in Queens, New York.                          As discussed in detail below,

BECKSTROM appears to have traveled to Washington, D.C., from New York City on or about

January 6, 2021, and participated in the rioting in the Capitol. As also discussed below, there is

probable cause to conclude that the SUBJECT ACCOUNT contains evidence of his involvement

in this criminal activity and the Subject Offenses.

        38.     Subscriber information for the SUBJECT ACCOUNT traces back to a cell phone

number and an email address that, according to credit report records and other law enforcement

and commercial database records are associated with BECKSTROM. Additionally, as discussed


3
 https://www.thv11.com/article/news/arkansas-man-storms-capitol-pelosi/91-41abde60-a390-4a9e-b5f3-
d80b0b96141e


                                                     14
        Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 25 of 37




further below, images of BECKSTROM, which match the likeness of BECKSTROM’s passport

photograph, were published on the SUBJECT ACCOUNT, further corroborating that he operates

the account.

       39.     On or about December 23, 2020, in response to a tweet asking, “Who will be in

Washington DC on January 6th?” BECKSTROM used the SUBJECT ACCOUNT to reply, “I’ll be

there.” An image of the tweet is below:




       40.     On or about December 23, 2020, in response to a tweet saying, “See you on January

6th in DC. Every patriot within 200 miles needs to show up,” BECKSTROM used the SUBJECT

ACCOUNT to reply, “will be there.” An image of the tweet is below:




                                              15
          Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 26 of 37




        41.      On or about January 6, 2021, BECKSTROM used the SUBJECT ACCOUNT to

post a tweet with an accompanying image 4 that I recognize to be taken immediately outside the

Capitol. Although BECKSTROM is not visible in the image, based on the nature of the image and

the other evidence described herein, I believe this image was taken by BECKSTROM. In the

tweet, BECKSTROM states, “I was there, went up the steps myself, there was no antifa. Good

people fed up with the nonsense election.” An image of the tweet is below:




        42.      The image shows rioters climbing on the steps of and outside the Capitol. This


4
 The image appears to be a still image from a 19-second video-clip. Law enforcement has not yet located the original
video, as it has been removed from the publicly-accessible portion of the SUBJECT ACCOUNT.


                                                        16
          Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 27 of 37




image is consistent with similar publicly available images and videos where crowds of people

breached the barriers set up by law enforcement and unlawfully entered and rioted outside and on

the steps of the Capitol.

        43.      On or about January 7, 2021, BECKSTROM used the SUBJECT ACCOUNT to

tweet, “I was there, and all of those were used. People literally used the shields to break windows.

I was pepper sprayed myself. Police had helmets, armor and real bullets.” In response, a user with

the Twitter handle @Sassycpr asked, “You assaulted the capital building and the police?

BECKSTROM, using the SUBJECT ACCOUNT, responded “Nope, but I was there. Some men

have bigger balls than you apparently”. An image of the thread is below: 5




5
  An image of BECKSTOM’s initial tweet shows the tweet was posted on January 7, 2021 at 12:37 a.m. The image
included above, which shows a time stamp of January 6, 2021 at 10:09 p.m., was taken from another user’s feed. The
difference in the date of the time stamp is likely attributable to BECKSTROM and the other user, whose IP address
was located in California, being in different time zones.


                                                       17
          Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 28 of 37




         44.      On a date unknown, BECKSTROM used the SUBJECT ACCOUNT to respond to

a tweet by @real_thomas777. 6            BECKSTROM tweeted the following: “Hope you didn’t miss

this” and attaches a photograph of a man outside of the Capitol. I recognize the man in the

photograph to be BECKSTROM based on my review of BECKSTROM’s passport photograph.

An image of the tweet is below:




         45.      CCTV footage from outside of the Capitol on January 6, 2021 also places an

individual matching the likeness of BECKSTROM, as shown in the above image, outside of the

Capitol on January 6, 2021.             Additionally, pursuant to an authorized search warrant, law


6
 A screen shot of the tweet was received by law enforcement via a tip line on January 7, 2021. Based on the
content of the tweet and the date the screen shot was received, I believe this tweet was posted on January 6 or
January 7, 2021.


                                                         18
            Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 29 of 37




enforcement obtained records from AT&T for cell towers providing service to the United States

Capitol. A phone number that, according to credit report records and other law enforcement and

commercial database records is associated with BECKSTROM was identified as having utilized a

cell site consistent with providing service to the geographic area that includes the interior of the

United States Capitol building in and around the time of the incident.

       46.      Based on the foregoing, there is probable cause to believe that the SUBJECT

ACCOUNT contains evidence of the Subject Offenses, including evidence of BECKSTROM’s

travel from Queens, New York, to Washington, D.C., to take part in the violent rioting and siege

of the Capitol, as well as of BECKSTROM’s state of mind and intent in engaging in such activity.

There is also probable cause to believe that the SUBJECT ACCOUNT will contain evidence of

the identities of other individuals with whom BECKSTROM may have conspired to commit such

offenses.

       47.      On February 4, 2021, PROVIDER was served with a preservation letter under 18

U.S.C. § 2703(f) related to Account @BrndnBckstrm, User ID: 830164304385101824.

                BACKGROUND CONCERNING PROVIDER’S ACCOUNTS

       48.      Twitter owns and operates a free-access social-networking website of the same

name that can be accessed at http://www.twitter.com. Twitter allows its users to create their own

profile pages, which can include a short biography, a photo of themselves, and location

information. Twitter also permits users create and read 140-character messages called “tweets,”

and to restrict their “tweets” to individuals whom they approve. These features are described in

more detail below.

       49.      Upon creating a Twitter account, a Twitter user must create a unique Twitter

username and an account password, and the user may also select a different name of 20 characters




                                                19
         Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 30 of 37




or fewer to identify his or her Twitter account. The Twitter user may also change this username,

password, and name without having to open a new Twitter account.

       50.     Twitter asks users to provide basic identity and contact information, either during

the registration process or thereafter. This information may include the user’s full name, e-mail

addresses, physical address (including city, state, and zip code), date of birth, gender, hometown,

occupation, and other personal identifiers. For each user, Twitter may retain information about

the date and time at which the user’s profile was created, the date and time at which the account

was created, and the Internet Protocol (“IP”) address at the time of sign-up. Because every device

that connects to the Internet must use an IP address, IP address information can help to identify

which computers or other devices were used to access a given Twitter account.

       51.     A Twitter user can post a personal photograph or image (also known as an “avatar”)

to his or her profile, and can also change the profile background or theme for his or her account

page. In addition, Twitter users can post “bios” of 160 characters or fewer to their profile pages.

       52.     Twitter also keeps IP logs for each user. These logs contain information about the

user’s logins to Twitter including, for each access, the IP address assigned to the user and the date

stamp at the time the user accessed his or her profile.

       53.     As discussed above, Twitter users can use their Twitter accounts to post “tweets”

of 140 characters or fewer. Each tweet includes a timestamp that displays when the tweet was

posted to Twitter. Twitter users can also “favorite,” “retweet,” or reply to the tweets of other users.

In addition, when a tweet includes a Twitter username, often preceded by the @ sign, Twitter

designates that tweet a “mention” of the identified user. In the “Connect” tab for each account,

Twitter provides the user with a list of other users who have “favorited” or “retweeted” the user’s




                                                  20
         Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 31 of 37




own tweets, as well as a list of all tweets that include the user’s username (i.e., a list of all

“mentions” and “replies” for that username).

       54.       Twitter users can include photographs or images in their tweets. Each Twitter

account also is provided a user gallery that includes images that the user has shared on Twitter,

including images uploaded by other services.

       55.       Twitter users can also opt to include location data in their tweets, which will reveal

the users’ locations at the time they post each tweet. This “tweet with location” function is off by

default, so Twitter users must opt in to the service. In addition, Twitter users may delete their past

location data.

       56.       When Twitter users want to post a tweet that includes a link to a website, they can

use Twitter’s link service, which converts the longer website link into a shortened link that begins

with http://t.co. This link service measures how many times a link has been clicked.

       57.       A Twitter user can “follow” other Twitter users, which means subscribing to those

users’ tweets and site updates. Each user profile page includes a list of the people who are

following that user (i.e., the user’s “followers” list) and a list of people whom that user follows

(i.e., the user’s “following” list). Twitter users can “unfollow” users whom they previously

followed, and they can also adjust the privacy settings for their profile so that their tweets are

visible only to the people whom they approve, rather than to the public (which is the default

setting). A Twitter user can also group other Twitter users into “lists” that display on the right side

of the user’s home page on Twitter. Twitter also provides users with a list of “Who to Follow,”

which includes a few recommendations of Twitter accounts that the user may find interesting,

based on the types of accounts that the user is already following and who those people follow.




                                                  21
            Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 32 of 37




        58.     In addition to posting tweets, a Twitter user can also send Direct Messages (DMs)

to one of his or her followers. These messages are typically visible only to the sender and the

recipient, and both the sender and the recipient have the power to delete the message from the

inboxes of both users. As of January 2021, Twitter displayed only the last 100 DMs for a particular

user, but older DMs are stored on Twitter’s database.

        59.     Twitter users can configure the settings for their Twitter accounts in numerous

ways. For example, a Twitter user can configure his or her Twitter account to send updates to the

user’s mobile phone, and the user can also set up a “sleep time” during which Twitter updates will

not be sent to the user’s phone.

        60.     Twitter includes a search function that enables its users to search all public tweets

for keywords, usernames, or subject, among other things. A Twitter user may save up to 25 past

searches.

        61.     Twitter users can connect their Twitter accounts to third-party websites and

applications, which may grant these websites and applications access to the users’ public Twitter

profiles.

        62.     If a Twitter user does not want to interact with another user on Twitter, the first

user can “block” the second user from following his or her account.

        63.     In some cases, Twitter users may communicate directly with Twitter about issues

relating to their account, such as technical problems or complaints. Social-networking providers

like Twitter typically retain records about such communications, including records of contacts

between the user and the provider’s support services, as well as records of any actions taken by

the provider or user as a result of the communications. Twitter may also suspend a particular user




                                                 22
         Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 33 of 37




for breaching Twitter’s terms of service, during which time the Twitter user will be prevented from

using Twitter’s services.

       64.     As explained herein, information stored in connection with a Twitter account may

provide crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct

under investigation, thus enabling the United States to establish and prove each element or

alternatively, to exclude the innocent from further suspicion. In my training and experience, a

Twitter user’s account information, IP log, stored electronic communications, and other data

retained by Twitter, can indicate who has used or controlled the Twitter account. This “user

attribution” evidence is analogous to the search for “indicia of occupancy” while executing a

search warrant at a residence. For example, profile contact information, communications, “tweets”

(status updates) and “tweeted” photos (and the data associated with the foregoing, such as date and

time) may be evidence of who used or controlled the Twitter account at a relevant time. Further,

Twitter account activity can show how and when the account was accessed or used. For example,

as described herein, Twitter logs the Internet Protocol (IP) addresses from which users access their

accounts along with the time and date. By determining the physical location associated with the

logged IP addresses, investigators can understand the chronological and geographic context of the

account access and use relating to the crime under investigation. Such information allows

investigators to understand the geographic and chronological context of Twitter access, use, and

events relating to the crime under investigation. Additionally, Twitter builds geo-location into

some of its services. If enabled by the user, physical location is automatically added to “tweeted”

communications. This geographic and timeline information may tend to either inculpate or

exculpate the Twitter account owner. Last, Twitter account activity may provide relevant insight

into the Twitter account owner’s state of mind as it relates to the offense under investigation. For




                                                23
          Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 34 of 37




example, information on the Twitter account may indicate the owner’s motive and intent to commit

a crime (e.g., information indicating a criminal plan) or consciousness of guilt (e.g., deleting

account information in an effort to conceal evidence from law enforcement).

        65.      Therefore, the computers of Twitter are likely to contain all the material described

above, including stored electronic communications and information concerning subscribers and

their use of Twitter, such as account access information, transaction information, and other account

information.

        66.      PROVIDER is the provider of the internet-based SUBJECT ACCOUNT.

        67.      In summary, based on my training and experience in this context, I believe that the

computers of PROVIDER are likely to contain user-generated content such as stored electronic

communications (including retrieved and unretrieved messages for PROVIDER subscribers), as

well as PROVIDER-generated information about its subscribers and their use of PROVIDER

services and other online services. In my training and experience, all of that information may

constitute evidence of the crimes under investigation because the information can be used to

identify the account’s user or users. In fact, even if subscribers provide PROVIDER with false

information about their identities, that false information often nevertheless provides clues to their

identities, locations, or illicit activities.

        68.      Based on my training and experience, I know that evidence of who controlled, used,

and/or created a PROVIDER account may be found within the user-generated content created or

stored by the PROVIDER subscriber. This type of evidence includes, for example, personal

correspondence, personal photographs, purchase receipts, contact information, travel itineraries,

and other content that can be uniquely connected to a specific, identifiable person or group. In

addition, based on my training and experience, I know that this type of user-generated content can




                                                  24
         Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 35 of 37




provide crucial identification evidence, whether or not it was generated close in time to the offenses

under investigation. This is true for at least two reasons. First, people that commit crimes

involving electronic accounts (e.g., e-mail accounts) typically try to hide their identities, and many

people are more disciplined in that regard right before (and right after) committing a particular

crime. Second, earlier-generated content may be quite valuable, because criminals typically

improve their tradecraft over time. That is to say, criminals typically learn how to better separate

their personal activity from their criminal activity, and they typically become more disciplined

about maintaining that separation, as they become more experienced. Finally, because e-mail

accounts and similar PROVIDER accounts do not typically change hands on a frequent basis,

identification evidence from one period can still be relevant to establishing the identity of the

account user during a different, and even far removed, period of time.

                   REQUEST TO SUBMIT WARRANT BY TELEPHONE
                     OR OTHER RELIABLE ELECTRONIC MEANS

       69.      I respectfully request, pursuant to Rules 4.1 and 41(d)(3) of the Federal Rules of

Criminal Procedure, permission to communicate information to the Court by telephone in

connection with this Application for a Search Warrant. I submit that Assistant U.S. Attorney

Anthony L. Franks, an attorney for the United States, is capable of identifying my voice and

telephone number for the Court.




                                                 25
         Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 36 of 37




                                         CONCLUSION

       70.     Based on the forgoing, I request that the Court issue the proposed search warrant.

Because the warrant will be served on PROVIDER, who will then compile the requested records

at a time convenient to it, there exists reasonable cause to permit the execution of the requested

warrant at any time in the day or night. Pursuant to 18 U.S.C. § 2703(g), the presence of a law

enforcement officer is not required for the service or execution of this warrant.

                                                   Respectfully submitted,



                                                   DAVID WILLIAMS
                                                   Special Agent
                                                   Federal Bureau of Investigation



       Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on March 2nd, 2021.


       _________________________________________
       ZIA M. FARUQUI
       UNITED STATES MAGISTRATE JUDGE




                                                 26
         Case 1:21-sc-00703-ZMF Document 1 Filed 03/02/21 Page 37 of 37




                    CERTIFICATE OF AUTHENTICITY OF DOMESTIC
                     RECORDS PURSUANT TO FEDERAL RULES OF
                            EVIDENCE 902(11) AND 902(13)

        I, _________________________________, attest, under penalties of perjury by the laws
of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in
this certification is true and correct. I am employed by _________________________________
(“PROVIDER”), and my title is ____________________________________________________.
I am a custodian of records for PROVIDER, and I am qualified to authenticate the records attached
hereto because I am familiar with how the records were created, managed, stored, and retrieved. I
state that the records attached hereto are true duplicates of the original records in the custody of
PROVIDER. The attached records consist of:

        ________________________________________________________________________
        [GENERALLY DESCRIBE RECORDS (pages/CDs/megabytes)]

        I further state that:

        a.     all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with knowledge
of those matters, they were kept in the ordinary course of the regularly conducted business activity
of PROVIDER, and they were made by PROVIDER as a regular practice; and

      b.      such records were generated by PROVIDER’s electronic process or system that
produces an accurate result, to wit:

                1.     the records were copied from electronic device(s), storage medium(s), or
file(s) in the custody of PROVIDER in a manner to ensure that they are true duplicates of the
original records; and

                2.     the process or system is regularly verified by PROVIDER, and at all times
pertinent to the records certified here the process and system functioned properly and normally.

       I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of the
Federal Rules of Evidence.




 Date                                 Signature
